Citation Nr: 1446333	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  12-02 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for chronic headaches, moderate, tension type, to include consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 10 percent for traumatic brain injury (TBI), mild, resolved.

4.  Entitlement to a rating in excess of 10 percent for lumbar spine sprain.

5.  Entitlement to a rating in excess of 10 percent for right knee sprain with patellofemoral syndrome.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD, lumbar spine, and right knee disabilities.

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 2003 to October 2005.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2009 and May 2010 rating decisions of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  The October 2009 rating decision granted service connection for PTSD (at 10 percent, effective July 7, 2009).  The May 2010 rating decision granted service connection for chronic headaches, moderate, tension type (at 0 percent, effective July 7, 2009); TBI, mild, resolved (at 0 percent, effective July 7, 2009); lumbar spine sprain (at 10 percent, effective December 16, 2009); and right knee sprain with patellofemoral syndrome (at 10 percent, effective December 16, 2009).  The Veteran appealed the initial ratings assigned for each of these disabilities.

In a December 2011 rating decision, the RO increased the rating for PTSD to 30 percent (effective July 7, 2009); for chronic headaches, moderate, tension type to 50 percent (effective July 7, 2009); and for TBI, mild, resolved to 10 percent (effective July 7, 2009).  While 50 percent is the maximum rating available for the Veteran's headache disability under the applicable diagnostic code (Code 8100), he has indicated that he is still not satisfied with this rating.  Therefore, as none of the increased ratings granted by the December 2011 rating decision represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the RO denied the Veteran's freestanding claims for a TDIU in August 2011 and September 2012 rating decisions.  However, as the Veteran continues to assert that he is entitled to a TDIU rating due to his PTSD, lumbar spine, and right knee disabilities, and because increased rating claims for such disabilities are currently pending on appeal, the Board finds that a claim for a TDIU, raised in the context of the claims for increased ratings for the Veteran's PTSD, lumbar spine, and right knee disabilities, is currently before the Board pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  The Veteran's headache disability has already been assigned the maximum schedular rating (50 percent), and the schedular criteria reasonably describe his headache disability level and symptomatology.

2.  The Veteran's PTSD is shown to have caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), but not reduced reliability and productivity, deficiencies in most areas, or total occupational and social impairment.

3.  The Veteran's TBI is shown to have caused cognitive impairment, with the severity of the highest facet (under the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified) amounting to no higher than a "1" level; he has been separately rated under applicable diagnostic codes for emotional/behavioral impairment (i.e., for PTSD) and for physical impairment (i.e., for a headaches disability, a lumbar spine disability, a right knee disability, and tinnitus).

4.  The Veteran's lumbar spine disability is shown to be characterized by pain, with forward flexion measuring no less than 90 degrees and combined range of motion measuring no less than 200 degrees (even after repetitive movement), but with no muscle spasm or guarding (severe enough to result in an abnormal gait or abnormal spinal contour), favorable or unfavorable ankylosis, incapacitating episodes requiring bed rest prescribed by a physician, or associated neurological disorders.

5.  The Veteran's right knee disability is shown to be characterized by pain, with flexion measuring no less than 100 degrees at worst and with full extension (even after repetitive movement), but with no recurrent subluxation, lateral instability, or dislocated semilunar cartilage.

6.  The preponderance of the evidence is against a finding that the Veteran's service-connected PTSD, lumbar spine, and right knee disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  A rating in excess of 50 percent for chronic headaches, moderate, tension type, to include an extraschedular rating, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.124a, Code 8100 (2014).

2.  A rating in excess of 30 percent for PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Code 9411 (2014).

3.  A rating in excess of 10 percent for TBI, mild, resolved, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Code 8045 (2014).

4.  A rating in excess of 10 percent for lumbar spine sprain is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Code 5237 (2014).

5.  A rating in excess of 10 percent for right knee sprain with patellofemoral syndrome is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Codes 5257, 5258, 5260, 5261 (2014).

6.  A TDIU rating (due to service-connected PTSD, lumbar spine, and right knee disabilities) is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

As the rating decisions on appeal granted service connection and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A December 2011 statement of the case (SOC) provided notice on the "downstream" issues of entitlement to increased initial ratings and earlier effective dates, and readjudicated the matters after the Veteran responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records (to include records from the Social Security Administration (SSA)) have been secured.  The RO arranged for pertinent VA examinations in September 2009 (PTSD), December 2009 (PTSD and TBI), October 2011 (headaches, PTSD, TBI, lumbar spine, and right knee), July 2012 (headaches, PTSD, TBI, lumbar spine, and right knee), and June 2013 (right knee).  The Board finds that the reports of these VA examinations contain sufficient specific clinical findings and informed discussion of the history and features (as well as functional impairment) of the headaches, PTSD, TBI, lumbar spine, and right knee disabilities to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matters of the ratings for the headaches disability, PTSD, TBI, lumbar spine disability, and right knee disability, and the matter of a TDIU rating (due to the service-connected PTSD, lumbar spine, and right knee disabilities), and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist in these matters is met.

Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where an appeal is from the initial rating assigned with the award of service connection, separate "staged" ratings may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

As will be discussed in more detail below for each disability individually, consideration of an extraschedular rating involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Headaches Disability

The Veteran's chronic headaches, moderate, tension type, have been rated under Code 8100, which provides that a 50 percent rating is warranted for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Code 8100.

VA clinical records throughout the period of claim have documented the Veteran's ongoing treatment for headaches.

At a December 2009 VA TBI examination, the examiner noted that the Veteran's subjective symptoms (which included headaches) did not interfere with work or instrumental activities of daily living.  It was noted that the Veteran was able to drive and do activities of daily living.

In July 2010, the Veteran's wife submitted a statement which noted the Veteran's headache pain.

At an October 2011 VA headaches examination, it was noted that the Veteran had very frequent prostrating and prolonged attacks of non-migraine headache pain.  However, the examiner opined that the Veteran's headache condition did not impact his ability to work.

In January 2012, the Veteran's wife submitted another statement which noted the Veteran's headache pain.

At a July 2012 VA headaches examination, the Veteran denied any hospitalization for his headache condition since the time of the last VA examination (in October 2011).  He reported a headache at the current examination, but it was noted that he was able to function and cooperate with the examination despite this.  The examiner noted that there was no documentation in the VA treatment reports of the Veteran having an intractable or debilitating headache that required a doctor's prescription for bedrest or hospitalization.  It was noted that he did not have very frequent prostrating and prolonged attacks of either migraine or non-migraine headache pain.  The examiner opined that the Veteran's headache condition did not impact his ability to work.  The examiner further opined that the Veteran's headache disability resulted in mild functional limitations and that the Veteran was capable of sedentary to light or moderate duty employment.

The Veteran's headache disability has already been assigned the maximum schedular rating (50 percent) throughout the entire period of claim.

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring referral of the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

As outlined above, extraschedular consideration involves a three step analysis, pursuant to Thun v. Peake, 22 Vet. App. 111 (2008).  Here, while the schedular criteria do not provide for ratings in excess of the 50 percent rating already assigned, these schedular criteria do reasonably describe the Veteran's headache disability level and symptomatology.  In fact, the maximum 50 percent schedular rating provides for an even greater degree of migraine disability (i.e., symptoms productive of severe economic inadaptability) that has not been shown at any time during the period of the current claim.  The diagnostic criteria encompass all symptoms (and related functional impairment) of the disability shown and therefore are not inadequate, and referral of this matter for consideration of an extraschedular rating is not warranted.

The preponderance of the evidence is against the claim for a rating in excess of 50 percent for chronic headaches, moderate, tension type, and consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not warranted.  There is no doubt to be resolved in the Veteran's favor.

PTSD

The Veteran's PTSD has been rated under Code 9411 and the General Rating Formula for Mental Disorders, which provides the following criteria:

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Code 9411.

The list of symptoms in the General Rating Formula for Mental Disorders is not intended to constitute an exhaustive list, but rather provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, "a [V]eteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).   Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran has been assigned Global Assessment of Functioning (GAF) scores for his PTSD during the applicable timeframe.  GAF scores ranging from 61 to 70 indicate some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Lesser scores reflect increasingly more severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

VA clinical records throughout the period of claim have documented the Veteran's ongoing treatment for PTSD, with GAF scores ranging from 40 to 65.  These records also document that the Veteran has consistently denied having any current or recent suicidal ideations.

At a September 2009 VA PTSD examination, the Veteran reported current symptoms of sleep difficulties, nightmares, intrusive thoughts about his service in Iraq, anxiety from environmental triggers, avoidance of crowds of people, anger at his wife for little things (but no significant anger management problems on the job), hypervigilance with an exaggerated startle response, occasional crying spells (when he thinks about his sergeant who was killed), forgetfulness, and fatigue.  He reported that taking medication and talking to a friend (whom he was deployed with) helped his symptoms.  A mental status examination did not reveal any abnormalities, other than very mild psychomotor agitation.  He denied any history of suicidal or homicidal ideation.  It was noted that he maintained his own activities of daily living independently.  He reported that he had problems with his wife of eight years (they were in the process of divorcing but still living together), but that he got along well with his three sons (ages 3, 6, and 7) and enjoyed being around them.  He also reported that he was currently working for a trucking company as a truck driver (twelve hours a day, five days a week) and then enjoyed mechanic work as a side job at home on the weekends.  The examiner diagnosed the Veteran with PTSD which was chronic and mild to moderate, and assigned a GAF score of 60.

At a December 2009 VA PTSD examination, the Veteran reported current symptoms of depression, anxiety from and avoidance of environmental triggers, sleep impairment, fatigue, increased irritability, intrusive thoughts, nightmares, and exaggerated startle response; it was noted that these symptoms were of moderate severity.  It was also noted that his psychosocial functional status had remained unchanged since the September 2009 VA examination.  A mental status examination did not reveal any abnormalities, other than dysphoric mood.  He denied any history of suicidal or homicidal ideation.  It was noted that he had no problem with activities of daily living.  He reported that he and his wife had divorced in November 2009, but that he was still living with her and their three children (with whom he had a good relationship).  He also reported that he was still working full time with the trucking company as a truck driver.  The examiner diagnosed the Veteran with PTSD, and assigned a GAF score of 58.  The examiner opined that the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, but did not cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, reduced reliability and productivity, or deficiencies in most areas, nor did it cause total occupational and social impairment.

In July 2010, the Veteran's (new) wife submitted a statement which noted the Veteran's symptoms of PTSD, including sleep difficulties, stress, nightmares, and fear of going to work (after seeing another truck driver get into an accident).  She also noted that he had had "moments where he wants to kill himself."  In December 2010, she submitted another statement which described the Veteran's anxiety (and fear of leaving the house) after witnessing a car accident from their house, and she stated that he had just been let go from his job because his PTSD had affected him so much.

At an October 2011 VA PTSD examination, the Veteran reported current symptoms of moodiness, irritability, sleep difficulties, anxiety, intrusive thoughts, distress from and avoidance of triggers, feeling detached and estranged from others, depressed mood, suspiciousness, and panic attacks (occurring weekly or less often).  A mental status examination did not reveal any abnormalities, other than mildly restricted affect.  He denied any suicidal ideation.  He reported that he had remarried in February 2010 but that he was unhappy in this marriage.  He also reported that he left his job with the trucking company in June 2010 (they fired him after he did not return for several days), and noted that as a truck driver he was having lots of flashbacks on a daily basis which he felt he could not handle.  He further noted that his VA primary care physician had taken him off of his psychotropic medications because they interacted with the pain medications he was taking.  The examiner diagnosed the Veteran with PTSD which was chronic, and assigned a GAF score of 60.  The examiner opined that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but did not cause occupational and social impairment with reduced reliability and productivity or deficiencies in most areas, nor did it cause total occupational and social impairment.

In January 2012, the Veteran's wife submitted another statement which noted the Veteran's symptoms of PTSD, including feeling like "everyone is out to get him," sleep difficulties, not wanting to leave the house, irritability, and depression.

At a July 2012 VA PTSD examination, the Veteran reported current symptoms of sleep difficulties, poor concentration, stressed-out mood, aversion to going outside after dark or being in enclosed rooms or crowded places, nightmares, distress from and avoidance of triggers, feeling detached and estranged from others, hypervigilance, depressed mood, anxiety, suspiciousness, and mild memory loss.  A mental status examination did not reveal any abnormalities.  He denied any suicidal ideation.  He reported that he remained married to his second wife of over two years and had four biological children (including his three from his first marriage), and also lived with a stepson.  He also reported that his problems with sleep and poor concentration (as well as back pain) caused him not to be dependable at a job.  He further noted that he was not currently in mental health treatment or taking any medication for his reported mood problems.  The examiner diagnosed the Veteran with PTSD, and assigned a GAF score of 65.  The examiner opined that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but did not cause occupational and social impairment with reduced reliability and productivity or deficiencies in most areas, nor did it cause total occupational and social impairment.  The examiner noted that the Veteran's symptoms of PTSD appeared to be stable and that he had seemed to manage them well without the help of therapy or medication for over one year.

Throughout the entire period of claim, the Veteran's PTSD is shown to have caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), as evidenced by symptoms such as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.  However, the disability is not shown to have caused occupational and social impairment with reduced reliability and productivity or deficiencies in most areas, nor did it cause total occupational and social impairment, as evidenced by his ability to talk to his friend to get help for his symptoms, his consistently normal mental status examinations (other than isolated manifestations of very mild psychomotor agitation, dysphoric mood, and mildly restricted affect), his good relationships with his children, and his ability to manage his symptoms well without the help of therapy or medication (as noted at the July 2012 VA examination).  Regarding suicidal ideations, while the Veteran's wife reported in a July 2010 statement that the Veteran had had "moments where he wants to kill himself," there is no other evidence of record which documents any suicidal thoughts or tendencies of the Veteran; in fact, VA clinical records throughout the period of claim have documented that he has consistently denied having any current or recent suicidal ideations.  GAF scores of 40 to 65 have been assigned throughout the period of claim, reflecting mild to moderate symptomatology.  Accordingly, the Board finds that a rating in excess of 30 percent for PTSD is not warranted at any time during the evaluation period.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring referral of the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

As outlined above, extraschedular consideration involves a three step analysis, pursuant to Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the schedular criteria provide for ratings in excess of that assigned for greater degrees of PTSD disability, but such greater degrees of PTSD disability are not shown.  The diagnostic criteria encompass all symptoms (and related functional impairment) of the disability shown and therefore are not inadequate, and referral of this matter for consideration of an extraschedular rating is not warranted.

The preponderance of the evidence is against the claim for a rating in excess of 30 percent for PTSD.  There is no doubt to be resolved in the Veteran's favor.

TBI

The Veteran's TBI has been rated under Code 8045, which states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  Cognitive impairment and subjective symptoms (unless such symptoms have a distinct diagnosis which may be evaluated under another diagnostic code) are to be evaluated under the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.  Emotional/behavioral dysfunction is to be evaluated under § 4.130 (when there is a diagnosis of a mental disorder) or under the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified (when there is no diagnosis of a mental disorder).  Physical (including neurological) dysfunction is to be evaluated under an appropriate diagnostic code; each such condition is to be evaluated separately (as long as the same signs and symptoms are not used to support more than one evaluation), and then the evaluations are to be combined under § 4.25.  The evaluation assigned based on the Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

The table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  A 100 percent evaluation is to be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," then the overall percentage evaluation is to be assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.

For the facet of memory, attention, concentration, and executive functions, a "0" level of impairment is assigned with no complaints of impairment.  A "1" level is assigned with complaint of mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, finding words or often misplacing items), attention, concentration or executive functions, but without objective evidence on testing.  A "2" level is assigned with objective evidence on testing of mild impairment.  A "3" level is assigned with objective evidence on testing of moderate impairment.  A "total" level is assigned with objective evidence on testing of severe impairment.

For the facet of judgment, a "0" level of impairment is assigned for normal judgment.  A "1" level is assigned with mildly impaired judgment; for complex or unfamiliar decisions, occasionally unable to identify, understand and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  A "2" level is assigned with moderately impaired judgment; for complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions.  A "3" level is assigned with moderately severely impaired judgment; for even routine and familiar decisions, occasionally unable to identify, understand, weigh the alternatives, and make a reasonable decision.  A "total" level is assigned with severely impaired judgment; for even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; for example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations and activities.

For the facet of social interaction, a "0" level of impairment is assigned when social interaction is routinely appropriate.  A "1" level is assigned when social interaction is occasionally inappropriate.  A "2" level is assigned when social interaction is frequently inappropriate.  A "3" level of impairment is assigned when social interaction is inappropriate most or all of the time.  [There is no "total" level for this facet.]

For the facet of orientation, a "0" level of impairment is assigned when always oriented to person, time, place and situation.  A "1" level is assigned when occasionally disoriented to one of the four aspects of orientation.  A "2" level is assigned when occasionally disoriented to one of the four aspects of orientation or often disoriented to one aspect of orientation.  A "3" level is assigned when often disoriented to two or more of the four aspects of orientation.  A "total" level is assigned when constantly disoriented to two or more of the four aspects of orientation.

For the facet of motor activity (with intact motor and sensory system), a "0" level of impairment is assigned for normal motor activity.  A "1" level is assigned for motor activity that is normal most of the time but mildly slowed at times due to apraxia (inability to perform previously-learned motor activities despite normal motor function).  A "2" level is assigned for motor activity mildly decreased or with moderate slowing due to apraxia.  A "3" level is assigned for motor activity moderately decreased due to apraxia.  A "total" level is assigned for motor activity severely decreased due to apraxia.

For the facet of visual spatial orientation, a "0" level of impairment is assigned when normal.  A "1" level is assigned when mildly impaired: occasionally gets lost in unfamiliar surroundings; has difficulty reading maps or following directions; is able to use assistive devices such as GPS (global positioning system).  A "2" level is assigned when moderately impaired: usually gets lost in unfamiliar surroundings; has difficulty reading maps, following directions and judging distance; has difficulty using assistive devices such as GPS.  A "3" level is assigned when moderately severely impaired: gets lost even in familiar surroundings; unable to use assistive devices such as GPS.  A "total" level is assigned when severely impaired: may be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.

For the facet of subjective symptoms, a "0" level of impairment is assigned for subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family of other close relationships (examples are mild or occasional headaches or mild anxiety).  A "1" level is assigned with three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family of other close relationships (examples of findings that might be seen at this level of impairment are intermittent dizziness, daily mild-to-moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light).  A "2" level is assigned with three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or, work, family of other close relationships (examples of findings that might be seen at this level of impairment are marked fatigability, blurred or double vision, headaches requiring rest periods during most days).  [There is no "3" level or "total" level for this facet.]

For the facet of neurobehavioral effects, a "0" level of impairment is assigned for one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are more likely to have a more serious impact on workplace interaction and social interaction than some other effects.  A "1" level is assigned with one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.  A "2" level is assigned with one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.  A "3" level is assigned with one or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others.  [There is no "total" level for this facet.]

For the facet of communication, a "0" level of impairment is assigned when able to communicate by spoken or written language (expressive communication) and to comprehend spoken and written language.  A "1" level is assigned when comprehension or expression, or both, of either spoken or written language is only occasionally impaired; can communicate complex ideas.  A "2" level is assigned with inability to communicate either by spoken language, written language, or both, more than occasionally but less than half the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half the time; can generally communicate complex ideas.  A "3" level is assigned with inability to communicate either by spoken language, written language, or both, at least half the time but not all the time, or to comprehend spoken language, written language, or both, at least half the time but not all the time; may rely on gestures or other alternative modes of communication; able to communicate basic needs.  A "total" level is assigned for complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both; unable to communicate basic needs.

For the facet of consciousness, a "total" level of impairment is assigned for persistently altered state of consciousness, such as vegetative state, minimally responsive state, and coma.  [There is no "1" level, "2" level, or "3" level for this facet.]

Code 8045 also includes the following pertinent Notes:

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate" and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Code 8045.

At a December 2009 VA TBI examination, the Veteran reported TBI residuals of cognitive impairment (including short-term memory impairment), emotional/behavioral impairment (including sleep disturbance and irritability), and physical impairment (including headaches, dizziness, right knee pain, low back pain, and tinnitus).  With regard to the 10 facets under the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified, the Veteran manifested the criteria for a "0" level of impairment for each facet as related to his TBI.

At an October 2011 VA TBI examination, the Veteran reported TBI residuals of cognitive impairment (including forgetfulness) and physical impairment (including headaches).  With regard to the 10 facets under the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified, the Veteran manifested the criteria for a "0" level of impairment for each facet as related to his TBI, except for memory, attention, concentration, and executive functions (where his symptoms approximated the criteria for a "1" level) and for neurobehavioral effects (where his symptoms approximated the criteria for a "1" level).

At a July 2012 VA TBI examination, the Veteran reported TBI residuals of physical impairment (including headaches); it was noted that no new changes were reported since the last VA examination in October 2011.  With regard to the 10 facets under the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified, the Veteran manifested the criteria for a "0" level of impairment for each facet as related to his TBI, except for memory, attention, concentration, and executive functions (where his symptoms approximated the criteria for a "1" level).

Throughout the entire period of claim, the Veteran's TBI is shown to have caused cognitive impairment, with the severity of the highest facet (under the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified) amounting to no higher than a "1" level, as evidenced at the October 2011 VA examination (where his symptoms approximated the criteria for a "1" level for memory, attention, concentration, and executive functions, and for neurobehavioral effects) and at the July 2012 VA examination (where his symptoms approximated the criteria for a "1" level for memory, attention, concentration, and executive functions).  Because no facet has been evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet, which is a "1" level in this case (warranting a 10 percent rating).  Furthermore, he has been separately rated under applicable diagnostic codes for emotional/behavioral impairment (i.e., for PTSD) and for physical impairment (i.e., for a headaches disability, a lumbar spine disability, a right knee disability, and tinnitus).  Accordingly, the Board finds that a rating in excess of 10 percent for TBI is not warranted at any time during the evaluation period.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring referral of the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

As outlined above, extraschedular consideration involves a three step analysis, pursuant to Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the schedular criteria provide for ratings in excess of that assigned for greater degrees of TBI disability, but such greater degrees of TBI disability are not shown.  The diagnostic criteria encompass all symptoms (and related functional impairment) of the disability shown and therefore are not inadequate, and referral of this matter for consideration of an extraschedular rating is not warranted.

The preponderance of the evidence is against the claim for a rating in excess of 10 percent for TBI.  There is no doubt to be resolved in the Veteran's favor.

Lumbar Spine Disability

The Veteran's lumbar spine sprain has been rated under Code 5237 and the General Rating Formula for Diseases and Injuries of the Spine, which provides the following criteria for disability with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, for the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or, for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (2).  All measured ranges of motion are to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (4).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the following ratings are applied.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks per year.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

In determining the degree of limitation of motion for the Veteran's lumbar spine disability, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.

VA clinical records throughout the period of claim have documented the Veteran's ongoing treatment for low back pain.

At a December 2009 VA TBI examination, the Veteran reported constant pain in his upper lumbar area (level 7 out of 10) with daily flare-ups (level 8).  Regarding functional impairment, he reported that he was able to walk maybe less than a mile, could not stand for one hour, did not do any recreational activities, could not pick up anything heavy, and was unable to climb stairs.  He did not use a back brace, and he denied any radicular symptoms, bowel or bladder impairment, and incapacitating episodes.  On examination, his spine was tender to palpation, but no muscle spasm, guarding, abnormal gait, or abnormal spinal contour were noted.  Range of motion of his lumbar spine measured 90 degrees of forward flexion, 30 degrees of extension, 25 degrees of right lateral flexion, 25 degrees of left lateral flexion, 25 degrees of right lateral rotation, and 30 degrees of left lateral rotation; his combined range of motion was 225 degrees.  It was noted that his range of motion was limited by discomfort, but otherwise there was no other tenderness, spasm, edema, fatigability, lack of endurance, weakness, or instability, and no additional limitation of range of motion after at least three repetitions.  The examiner noted that any additional limitation or loss of function due to flare-ups could not be determined without resorting to mere speculation.  Contemporaneous x-rays of the lumbar spine were normal.

In July 2010, the Veteran's wife submitted a statement which noted the Veteran's low back pain.

At an October 2011 VA spine examination, the Veteran reported constant pain in his upper lumbar area (level 7 to 8), with flare-ups one to two times per week.  He noted that he used a TENS unit (in addition to medication) but that it did not help.  Regarding functional impairment, he reported that his flare-ups caused him to not want to move and to want to sit still.  On examination, his spine was mildly tender to palpation, but no muscle spasm, guarding, abnormal gait, or abnormal spinal contour were present.  Range of motion of his lumbar spine measured 90 or greater degrees of forward flexion (with no objective evidence of painful motion), 15 degrees of extension (with painful motion beginning at 10 degrees), 20 degrees of right lateral flexion (with no objective evidence of painful motion), 20 degrees of left lateral flexion (with no objective evidence of painful motion), 30 or greater degrees of right lateral rotation (with no objective evidence of painful motion), and 30 or greater degrees of left lateral rotation (with no objective evidence of painful motion); his combined range of motion was at least 200 degrees (when factoring in the effects of painful motion on extension).  It was noted that there was no additional limitation of range of motion after at least three repetitions, despite having pain on movement.  While the Veteran reported moderate pain and mild paresthesias in the right lower extremity, neurological testing did not reveal any radiculopathy.  He denied any other neurological abnormalities (such as bowel or bladder impairment).  It was noted that he did not have intervertebral disc syndrome and that he did not use any assistive devices.  Contemporaneous x-rays of the lumbar spine did not reveal any significant findings.

In January 2012, the Veteran's wife submitted another statement which noted the Veteran's low back pain.

At a July 2012 VA spine examination, the Veteran reported constant pain in his low back (level 8) which was exacerbated by bending over and heavy lifting.  He noted that he used a TENS unit (in addition to medication) but that it did not help.  Regarding functional impairment, he reported that his flare-ups caused him to not be able to do anything.  While the Veteran reported having muscle spasms, examination did not reveal any tenderness to palpation, muscle spasm, guarding, abnormal gait, or abnormal spinal contour.  Range of motion of his lumbar spine measured 90 or greater degrees of forward flexion (with no objective evidence of painful motion), 30 or greater degrees of extension (with no objective evidence of painful motion), 30 or greater degrees of right lateral flexion (with no objective evidence of painful motion), 30 or greater degrees of left lateral flexion (with no objective evidence of painful motion), 30 or greater degrees of right lateral rotation (with no objective evidence of painful motion), and 30 or greater degrees of left lateral rotation (with no objective evidence of painful motion); his combined range of motion was at least 240 degrees.  It was noted that there was no additional limitation of range of motion after at least three repetitions.  Neurological testing did not reveal any radiculopathy (and the Veteran did not report any symptoms of such).  He denied any other neurological abnormalities (such as bowel or bladder impairment).  It was noted that he did have intervertebral disc syndrome, but that he had not had any incapacitating episodes over the past 12 months due to such condition.  It was also noted that he did not use any assistive devices.  Contemporaneous x-rays of the lumbar spine did not reveal any significant findings, but a contemporaneous MRI of the lumbar spine did reveal a small right sided foraminal disc protrusion (but showed no narrowing of the right neural foramen, no significant degenerative change, and no spinal canal stenosis at any level).

Throughout the entire period of claim, the Veteran's lumbar spine disability is shown to have been characterized by pain, with forward flexion measuring no less than 90 degrees and combined range of motion measuring no less than 200 degrees (even after repetitive movement), as evidenced by range of motion studies performed at the December 2009, October 2011, and July 2012 VA examinations.  However, the disability is not shown to have been characterized by any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, any favorable or unfavorable ankylosis, any incapacitating episodes requiring bed rest prescribed by a physician, or any associated neurological disorders.  Regarding muscle spasms, while the Veteran reported having muscle spasms at the July 2012 VA examination, there is no evidence to indicate (and he did not allege) that such were severe enough to result in an abnormal gait or abnormal spinal contour.  Accordingly, the Board finds that a rating in excess of 10 percent for the lumbar spine disability is not warranted at any time during the evaluation period.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring referral of the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

As outlined above, extraschedular consideration involves a three step analysis, pursuant to Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the schedular criteria provide for ratings in excess of that assigned for greater degrees of lumbar spine disability, but such greater degrees of lumbar spine disability are not shown.  The diagnostic criteria encompass all symptoms (and related functional impairment) of the disability shown and therefore are not inadequate, and referral of this matter for consideration of an extraschedular rating is not warranted.

The preponderance of the evidence is against the claim for a rating in excess of 10 percent for lumbar spine sprain.  There is no doubt to be resolved in the Veteran's favor.

Right Knee Disability

The Veteran's right knee sprain with patellofemoral syndrome has been rated under Code 5261, which provides the following criteria for limitation of extension of the leg: a 10 percent rating when limited to 10 degrees; a 20 percent rating when limited to 15 degrees; a 30 percent rating when limited to 20 degrees; a 40 percent rating when limited to 30 degrees; and a 50 percent rating when limited to 45 degrees.  38 C.F.R. § 4.71a, Code 5261.

Separate ratings may be assigned for separate symptoms, including [compensable] limitation of motion, instability, and dislocation of semilunar cartilage.  VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59990 (2004).  Under Code 5260, limitation of flexion of the leg warrants a 0 percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a 30 percent rating when limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5260.  Under Code 5257, knee impairment with recurrent subluxation or lateral instability is rated as 10 percent disabling when slight, 20 percent disabling when moderate, and 30 percent disabling when severe.  38 C.F.R. § 4.71a, Code 5257.  Under Code 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

[The Veteran has not had ankylosis of the knee or impairment of the tibia or fibula diagnosed at any time during the evaluation period.  Therefore, the criteria for rating such disabilities under 38 C.F.R. § 4.71a (Codes 5256 and 5262) will not be discussed.]

In determining the degree of limitation of motion for the Veteran's right knee disability, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration (as outlined above for the Veteran's lumbar spine disability).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

VA clinical records throughout the period of claim have documented the Veteran's ongoing treatment for right knee pain.

At a December 2009 VA TBI examination, the Veteran reported constant pain in his right knee on the lateral side of the patella (level 4 to 5 out of 10) with daily flare-ups (level 7 to 8).  To treat his pain, he reported that he used medication (which helped some) and a brace (which did not help).  Regarding functional impairment, he reported that he could not pick up anything heavy, was unable to climb stairs, and could not walk or stand long.  Examination of his right knee revealed the presence of tenderness laterally as well as mild grinding, but no redness or warmth.  There was no instability noted.  Range of motion of his right knee measured 130 degrees of flexion and 0 degrees of extension.  It was noted that his range of motion was limited by discomfort, but otherwise there was no other tenderness, spasm, edema, fatigability, lack of endurance, weakness, or instability, and no additional limitation of range of motion after at least three repetitions.  The examiner noted that any additional limitation or loss of function due to flare-ups could not be determined without resorting to mere speculation.  Contemporaneous x-rays of the right knee were normal.

In July 2010, the Veteran's wife submitted a statement which noted the Veteran's right knee pain.  In his August 2010 notice of disagreement, the Veteran stated that his knee "always pops and grinds."

At an October 2011 VA knee examination, the Veteran reported pain in his right knee on the side of the patella (at a level 6) only when standing, with daily flare-ups when walking.  He reported that the knee "grinds," but he denied any instability or dislocations.  Regarding functional impairment, he reported that his flare-ups caused him to not want to be on the knee.  Examination of his right knee revealed tenderness to palpation.  Range of motion of his right knee measured 140 or greater degrees of flexion (with painful motion beginning at 100 degrees) and 0 degrees of extension (with no objective evidence of painful motion).  It was noted that there was no additional limitation of range of motion after at least three repetitions, despite having pain on movement.  Instability testing for the right knee yielded normal results.  It was noted that there was no evidence or history of recurrent patellar subluxation/dislocation, and that he had never had a meniscus (semilunar cartilage) condition.  It was also noted that he used a brace regularly.  Contemporaneous x-rays of the right knee did not reveal any significant findings.

In January 2012, the Veteran's wife submitted another statement which noted the Veteran's right knee pain.

A March 2012 VA treatment record noted that the Veteran walked with a slight limp on the right leg.  Examination revealed no effusion or synovial thickening, and the ligaments were stable.  There was full range of motion of the knee joint with no subpatellar crepitation or pain.  A patellar compression and grind test was negative.  X-rays of the right knee were within normal limits.

At a July 2012 VA knee examination, the Veteran reported pain in his right knee (at a level 6) intermittently, with symptoms triggered by prolonged walking or crossing the legs.  He denied any impact of flare-ups on the function of the knee.  He reported treatment consisting of stretching, pain medication, and wearing a brace as needed.  Examination of his right knee revealed no tenderness to palpation.  Range of motion of his right knee measured 125 degrees of flexion (with no objective evidence of painful motion) and 0 degrees of extension (with no objective evidence of painful motion).  It was noted that there was no additional limitation of range of motion after at least three repetitions, despite having less movement than normal.  Instability testing for the right knee yielded normal results.  It was noted that there was no evidence or history of recurrent patellar subluxation/dislocation, and that he had never had a meniscus (semilunar cartilage) condition.  It was also noted that he used a brace occasionally.  Contemporaneous x-rays and an MRI of the right knee did not reveal any significant findings.

August 2012 private treatment records document that the Veteran underwent corrective surgery for a right knee medial meniscus tear.

At a June 2013 VA knee examination, the Veteran reported constant, daily pain in his right knee (at a level 5), not improved after his August 2012 surgery.  He reported flare-ups (at a level 7) which occurred with standing.  Examination of his right knee revealed no tenderness to palpation.  Range of motion of his right knee measured 140 or greater degrees of flexion (with no objective evidence of painful motion) and 0 degrees of extension (with no objective evidence of painful motion).  It was noted that there was no additional limitation of range of motion after at least three repetitions.  Instability testing for the right knee yielded normal results.  It was noted that there was no evidence or history of recurrent patellar subluxation/dislocation, and that he had never had a meniscus (semilunar cartilage) condition.  It was also noted that he did not use any assistive devices.  Contemporaneous x-rays of the right knee did not reveal any significant findings.  The examiner opined that the Veteran's right knee meniscus tear and findings of chondromalacia were less likely than not (less than 50 percent probability) caused or aggravated by his service-connected right knee sprain with patellofemoral syndrome.

Throughout the entire period of claim, the Veteran's right knee disability is shown to have been characterized by pain, with flexion measuring no less than 100 degrees at worst and with full extension (even after repetitive movement), as evidenced by range of motion studies performed at the December 2009, October 2011, July 2012, and June 2013 examinations.  However, the disability is not shown to have been characterized by any recurrent subluxation, lateral instability, or dislocated semilunar cartilage.  Regarding the Veteran's use of a knee brace at various times, there is no evidence to indicate (and he did not allege) that such was used for instability (and in fact, all instability testing has been entirely negative); instead, he indicated that he used the brace as needed for pain.  Accordingly, the Board finds that a rating in excess of 10 percent for the right knee disability is not warranted at any time during the evaluation period.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring referral of the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

As outlined above, extraschedular consideration involves a three step analysis, pursuant to Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the schedular criteria provide for ratings in excess of that assigned for greater degrees of right knee disability, but such greater degrees of right knee disability are not shown.  The diagnostic criteria encompass all symptoms (and related functional impairment) of the disability shown and therefore are not inadequate, and referral of this matter for consideration of an extraschedular rating is not warranted.

The preponderance of the evidence is against the claim for a rating in excess of 10 percent for right knee sprain with patellofemoral syndrome.  There is no doubt to be resolved in the Veteran's favor.

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any substantially gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  Neither the Veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that a Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Because the Veteran has asserted that he is entitled to a TDIU rating due to his service-connected PTSD, lumbar spine, and right knee disabilities, and because increased rating claims for such disabilities are currently on appeal, the current claim for a TDIU is limited only to the context of whether those specific disabilities (i.e., PTSD, rated 30 percent; lumbar spine sprain, rated 10 percent; and right knee sprain with patellofemoral syndrome, rated 10 percent) preclude him from securing or following a substantially gainful occupation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The record reflects that the Veteran's employment experience consisted of working as a mechanic and a truck driver.

At the time of his September 2009 and December 2009 VA examinations, it was noted that the Veteran was working full-time as a truck driver for a trucking company.

At the time of his October 2011 VA examinations, it was noted that he had last worked in June 2010 when he left his job with the trucking company (they fired him after he did not return for several days).  To the PTSD VA examiner, he reported that as a truck driver, he was having lots of flashbacks on a daily basis which he felt he could not handle; that it was too hard to get a job in the field of operating heavy machinery; that he could not have a job in mechanics because of his back problems; that he could not work in a warehouse because he did not like to be around others or in closed spaces; and that he could not work because he had Social Security and working would "mess it up."  The PTSD VA examiner indicated that the Veteran did not have total occupational impairment due to his service-connected PTSD.  The lumbar spine VA examiner opined that the Veteran's service-connected lumbar spine disability did not impact his ability to work.  The right knee VA examiner opined that the Veteran's service-connected right knee disability did not impact his ability to work.

In June 2012, two of the Veteran's former employers submitted a VA Form 21-4192 (providing employment information for the Veteran).  The first employer noted that the Veteran had been terminated from his job as a mechanic in February 2009 because of "health issues."  The second employer noted that the Veteran had been terminated from his job as a truck driver in July 2010 for poor attendance and because he would not call his supervisor to let him know he was not working.

At the time of his July 2012 VA examinations, it was noted that he remained unemployed.  The PTSD VA examiner opined that the Veteran's service-connected PTSD did not preclude him from securing or maintaining substantially gainful employment, and that based on his current level of functioning, he appeared capable of sedentary, flexibly scheduled employment with limited stress/responsibility and limited/minimal interaction with staff and/or customers, if applicable.  The lumbar spine VA examiner opined that the Veteran's service-connected lumbar spine disability did not impact his ability to work.  The right knee VA examiner opined that the Veteran's service-connected right knee disability did not impact his ability to work.

At the time of his June 2013 VA examination, it was noted that he remained unemployed.  The right knee VA examiner opined that the Veteran's service-connected right knee disability did not impact his ability to work.

The Board finds that the evidence of record fails to show that the Veteran's service-connected PTSD, lumbar spine, and right knee disabilities preclude (or precluded) him from securing or following a substantially gainful occupation consistent with his work history and education at any time during the period of the current claim.  The Board finds the findings and opinions of the VA medical professionals addressing the impact of the Veteran's service-connected disabilities on his employment (without regard to age or nonservice-connected disabilities) to be entitled to more probative weight than the Veteran's subjective allegations (which are self-serving).  These opinions are by medical professionals (who are competent to provide them), reflect familiarity with the entire record, and are accompanied by rationale referring to accurate factual data for support; thus, they are the most probative evidence in this matter.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim for a TDIU rating (due to his service-connected PTSD, lumbar spine, and right knee disabilities) at any time during the pendency of the instant claim.  Hence, the appeal in this matter must be denied.


ORDER

Entitlement to a rating in excess of 50 percent for chronic headaches, moderate, tension type, to include consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), is denied.

Entitlement to a rating in excess of 30 percent for PTSD is denied.

Entitlement to a rating in excess of 10 percent for traumatic brain injury (TBI), mild, resolved, is denied.

Entitlement to a rating in excess of 10 percent for lumbar spine sprain is denied.

Entitlement to a rating in excess of 10 percent for right knee sprain with patellofemoral syndrome is denied.

Entitlement to a TDIU due to service-connected PTSD, lumbar spine, and right knee disabilities is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


